536 Pa. 104 (1994)
638 A.2d 193
Lee Connie MORRIS and Bernard D. Morris, Appellants,
v.
PATHMARK CORPORATION, Supermarkets General, and Posner Laboratories, Inc., Appellees.
Supreme Court of Pennsylvania.
Argued January 26, 1993.
Decided March 4, 1994.
George J. O'Neill, Philadelphia, for L. & B. Morris.
Gary Feldbaum, Philadelphia, for Pathmark Corp.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN, J., did not participate in the decision of this case.
MONTEMURO, Senior Justice, did not participate in the consideration or decision of this case.
*105 ZAPPALA and PAPADAKOS, JJ., dissent and would reach the merits of the case.